El Juez Asociado Sr. AldRey,
emitió la opinión del tribunal.
A instancia jurada de Alfredo Amy expedimos un auto de certiorari contra el Hon. H. M. Hutchison, Juez del Tribunal de Distrito de Guayama, para que remitiese las dili-gencias que había practicado para castigar por desacato al peticionario..
Este es un caso raro, porque con el fin de anular la sen-tencia que condenó al peticionario por el delito de desacato *206se han utilizado dos procedimientos extraordinarios, el de habeas 'corpus, contra cnya resolución adversa a Amy se ha establecido recurso de apelación que pende de nuestra reso-lución, y también el de certiorari establecido después que el habeas corpus fué denegado y apelado. Ambos procedimien-tos se basan en que el tribunal inferior no tenía jurisdicción para castigarle por desacato.
Según hemos resuelto ya en repetidas sentencias, el re-curso de certiorari no es procedente cuando en el curso ordi-nario de la ley existe otro remedio rápido, adecuado y eficaz para corregir el defecto alegado en el certiorari y como en este caso se había ejercitado el de habeas corpus, cuya reso-lución denegatoria había sido apelada para ante nosotros, éste es un procedimiento tan rápido, adecuado y eficaz como el de certiorari, por cuya razón no debemos considerar el presente recurso y sí anular el auto expedido.
Anulado el mandamiento de certiorari expedido.
Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y del Toro.